Citation Nr: 0407189	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  97-33 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for glaucoma of the 
left eye.  

2.  Entitlement to service connection for glaucoma of the 
right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to May 
1972 and from January 1976 to February 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that the veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for glaucoma of the left eye and denied 
service connection for glaucoma of the right eye.


FINDINGS OF FACT

1.  Service connection was denied for glaucoma of the left 
eye in a January 1979 rating decision.  The veteran was 
notified of this decision and of his appeal rights at that 
time and did not appeal the decision.  

2.  The evidence received since the January 1979 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for a glaucoma of 
the left eye, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Competent evidence of a nexus between the post service 
diagnosis of glaucoma in the right eye and service is not of 
record.




CONCLUSIONS OF LAW

1.  The January 1979 rating decision, which denied service 
connection for glaucoma of the left eye, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2003).

2.  The evidence received since the January 1979 rating 
decision, which denied service connection for glaucoma of the 
left eye, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Glaucoma of the right eye was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for (1) whether new and material evidence had been 
received to reopen the claim for service connection for 
glaucoma of the left eye and (2) service connection for 
glaucoma of the right eye by means of the July 2003 letter 
and by means of the discussions in the June 1997 rating 
decision, the November 1997 statement of the case, and the 
January 1998, April 2002, August 2003, and September 2003 
supplemental statements of the case.  

As to the petition to reopen the claim for service connection 
for glaucoma of the left eye, in the July 2003 letter, the RO 
informed the veteran that in order to reopen a claim that was 
previously denied, he needed to submit new and material 
evidence.  It stated that in order for the evidence to be new 
and material, it must not have been submitted previously and 
it must relate to an unestablished fact necessary to 
substantiate the claim.  In the rating decision, the 
statement of the case, and the supplemental statements of the 
case, the RO noted that the claim for service connection for 
glaucoma of the left eye had been denied because there was no 
evidence to relate the post service diagnosis of glaucoma to 
service.  The RO stated that because the veteran still had 
not brought forth competent evidence of a nexus between the 
post service diagnosis of glaucoma of the left eye and 
service, that the claim could not be reopened.  Thus, the 
veteran was informed that the evidence necessary to 
substantiate his claim would be competent evidence of a nexus 
between the diagnosis of glaucoma of the left eye and 
service.  

As to the claim for service connection for glaucoma of the 
right eye, in the July 2003 letter, the RO informed the 
veteran that in order to establish service connection for 
such disability, he needed to bring forth evidence of a 
disease or injury in service, evidence of a current 
disability, and evidence of a relationship between the 
current disability and the disease or injury in service.  The 
RO noted that, normally, medical evidence is needed to 
establish the relationship between the current disability and 
service.  In the rating decision, the statement of the case, 
and the supplemental statements of the case, the RO informed 
the veteran that there was no competent evidence from a 
medical professional of a relationship between the post 
service diagnosis of glaucoma of the right eye and service.  
Thus, the veteran was informed that the evidence necessary to 
substantiate his claim would be competent evidence of a nexus 
between the diagnosis of glaucoma of the right eye and 
service. 

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed to substantiate his claims.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the July 2003 letter, the RO informed the 
veteran that it had the responsibility for obtaining records 
from any federal agency, which included military medical 
records, medical records from VA facilities, and records from 
the Social Security Administration.  The RO additionally 
stated that it would make reasonable efforts to obtain 
relevant records not held by a federal agency, such as 
records from state or local governments, private doctors and 
hospitals, and records from current or former employers.  The 
RO told the veteran that he must give VA enough information 
about his records so that it could request them from the 
person or agency that had them.  It noted that it was the 
veteran's responsibility to make sure that VA received all 
requested records that were not in the possession of a 
federal department or agency.  The RO asked the veteran to 
provide the names, addresses, and approximate dates of 
treatment for all medical care providers, both VA and non-VA, 
that had not been previously provided, who may possess 
records of treatment for glaucoma.  It indicated that it had 
provided the veteran with VA Forms 21-4142, Authorization and 
Consent to Release Information to VA, to assist with this and 
that he should complete one for each medical care provider.  
As to records located with VA or a military facility, the RO 
told the veteran that he should indicate the location and 
approximate dates of treatment and that it would obtain these 
records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had obtained the veteran's service 
medical records when the veteran filed his original claim for 
compensation in June 1979.  Medical records from the VA 
Central Texas Veterans Health Care System, dated from July 
1996 to March 2001, have been associated with the claims 
file.  The veteran has submitted private medical records, 
dated from 1983 to June 1996.  

Although an examination was not conducted as to the claim for 
service connection for glaucoma of the right eye, the Board 
finds that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
this claim.  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
disability may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has a current diagnosis of glaucoma of the right eye, 
he has not brought forth any evidence suggestive of a causal 
connection between the current disability and service.  The 
RO informed him that he would need medical evidence of a 
relationship between the current disability and service, and 
the veteran has not provided such evidence.  

As to the veteran's petition to reopen the claim for service 
connection for glaucoma of the left eye, the Board finds that 
VA was not under an obligation to have the veteran examined, 
as the veteran has not brought forth new and material 
evidence to reopen the claim for service connection for a 
glaucoma of the left eye.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(stating that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured).

Therefore, the Board finds that the RO was under no 
obligation to order examinations in relation to these claims.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in June 1997.  Only after that rating 
action was promulgated did the AOJ, in the July 2003 letter, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Because the VCAA notice in this case was not provided 
to the veteran prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the 
letter, the veteran was provided 60 days to submit additional 
evidence.  He submitted additional evidence in August 2003.  
The RO issued a supplemental statement of the case in 
September 2003, which provided him another 60 days to submit 
additional evidence, which he did not.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The service medical records show that a March 1972 report of 
medical examination revealed that clinical evaluation of the 
eyes was normal.  Visual acuity at that time was 20/20 in 
both eyes.  An August 1975 report of medical examination 
shows that clinical evaluation of the eyes was normal.  
Visual acuity at that time was 20/20 in the right eye and 
20/30 in the left eye.  In a report of medical history 
completed by the veteran at that time, he denied a history of 
eye trouble.

In January 1976, the veteran's visual acuity was 20/20 in 
both eyes.  A June 1978 report of medical examination shows 
that clinical evaluation of the eyes was normal.  Visual 
acuity at that time was 20/20 in the right eye and 20/30 in 
the left eye.  In a report of medical history completed by 
the veteran at that time, he reported a history of eye 
trouble.  The examiner noted that the eye trouble was 
blurriness, which had existed prior to service.  An October 
1978 report of medical examination shows that clinical 
evaluation of the eyes was normal.  Visual acuity at that 
time was 20/20 in the right eye and 20/25 in the left eye.  
In a report of medical history completed by the veteran at 
that time, he reported a history of eye trouble.  The 
examiner entered a diagnosis of an eye strain in the left 
eye.  

An August 1979 VA examination report shows that examination 
of the eyes revealed the veteran could read fine print.  The 
examiner stated that the veteran's distant vision was normal.  

An October 1979 VA examination report shows that the veteran 
reported he had blurred vision most of the time but that he 
did not wear glasses.  

A February 1982 VA examination report shows that pupils were 
equal, round, reactive to light and accommodation.  Visual 
acuity was 20/20 in the right eye and 20/200 in the left eye, 
which was corrected to 20/40. 

In November 1988, the veteran submitted a claim for service 
connection for glaucoma of the left eye.  He attributed his 
diagnosis of glaucoma to not being issued goggles during 
service when he was driving.  He submitted a statement in 
December 1988, where he asserted that he had been involved in 
a scuffle with another soldier and injured his left eye.  

Private medical records, dated from 1983 to 1986, show 
diagnoses of glaucoma of the left eye.  In 1983, the veteran 
reported having sustained an injury to his left eye in 1974 
and 1975 and again while in service in 1976.  The examiner 
noted the veteran's glasses were three years old.  The 
examiner entered diagnoses of probable recession angle 
glaucoma in the left eye, severe, and glaucomatous optic 
atrophy, advanced.  In September 1986, the private physician 
noted that the right eye had high pressure as well.  

A November 1988 VA treatment record shows a diagnosis of 
chemical conjunctivitis.  The veteran was also diagnosed with 
terminal glaucoma in the left eye.  

In the January 1989 rating decision, the RO determined that 
service connection for glaucoma of the left eye was not 
warranted, as the service medical records showed no evidence 
of such in service and no evidence that the current disorder 
was related to service.  The veteran was notified of this 
determination in a January 12, 1989, letter, to include his 
appellate rights.  The record reflects that the veteran did 
not appeal that decision.

In October 1996, the veteran submitted a petition to reopen 
the claim.  A description of the relevant evidence associated 
with the claims file since that submission follows.

A July 1996 VA examination report shows that the examiner 
stated that the veteran was blind in the left eye and had 
decreased vision in the right eye.  He was diagnosed with 
blindness in the left eye and glaucoma in the right eye.  

A July 1996 private medical record shows that the veteran had 
a 10-year history of glaucoma.  The examiner entered a 
diagnosis of endstage glaucoma in both eyes.

A September 1996 VA treatment record shows that the veteran 
was seeking blind rehabilitation training.  

In a November 1996 letter from a private physician, he stated 
that the veteran had a long history of glaucoma and that he 
first saw the veteran in June 1996, at which time, the 
veteran had light perception in the left eye and corrected 
vision in his right eye of 20/70.  He diagnosed glaucoma in 
the right eye and severe optic atrophy in the left eye.  

At a December 1997 hearing before a Hearing Officer, the 
veteran testified that he had been a driver during service 
and had not been given protective eyewear when he was out in 
the field driving.  He stated he felt that his eye disorders 
were aggravated by the lack of protection provided to him for 
his eyes and the dirt that had gotten in his eyes at that 
time.  The veteran admitted that glaucoma had not been 
diagnosed during service and stated he was first diagnosed 
with such in the left eye in 1983 or 1984.  

1997 VA treatment records show diagnoses of glaucoma in both 
eyes and blindness secondary to glaucoma.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in January 1998, he stated he believed that 
the glaucoma was the result of having mud and dust blow in 
his face while he was a driver in service without the use of 
eye protection.  

In a May 1998 statement from a friend, he stated that he 
witnessed the veteran's eye injury in 1970.  He did not 
specify which eye.

A decision by the Social Security Administration shows that 
it granted the veteran disability benefits for glaucoma, 
which it stated had begun in 1995.  Medical records submitted 
with the Social Security Administration decision show that 
the veteran had been determined to be statutorily blind.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.  When determining 
whether the veteran has submitted new and material evidence 
to reopen a claim, consideration must be given to all the 
evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated 
that the newly presented evidence need not be probative of 
all the elements required to award the claim, but need only 
tend to prove each element that was a specified basis for the 
last disallowance.  Id. at 284.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001, and the veteran's claim was filed in October 
1996.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2003)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) (2003) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Glaucoma of the left eye

In the January 1989 rating decision, the RO denied service 
connection for glaucoma of the left eye.  The evidence of 
record at that time consisted of service medical records, 
private medical records (which showed a diagnosis of glaucoma 
of the left eye), and VA medical records and examinations 
(which did not show a diagnosis of glaucoma).  In denying the 
claim, the RO stated that there was no evidence showing a 
diagnosis of glaucoma in service and no evidence establishing 
a nexus between the post service diagnosis of glaucoma and 
service.  Thus, the RO denied the claim because of the lack 
of evidence of a relationship between the post service right 
eye disorder and service.  That decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the January 1979 rating decision, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for glaucoma of 
the left eye.  See 38 C.F.R. § 3.156(a).  At the time of the 
January 1989 rating decision, the evidence of record showed 
no diagnosis of glaucoma and showed a post service diagnosis 
of glaucoma, first diagnosed in 1983.  Again, the claim was 
denied because of the lack of evidence of a relationship 
between the post service diagnosis of glaucoma of the left 
eye and service.  

The additional evidence received since the January 1989 
rating decision only further confirms a fact that was already 
of record previously-that the veteran has glaucoma of the 
left eye.  Thus, the additional records associated with the 
claims file are cumulative and redundant of that which was of 
record at the time of the January 1989 rating decision and 
cannot constitute new and material evidence to reopen the 
claim for service connection for glaucoma of the left eye.  
See id.  This additional evidence does not cure the defect of 
a lack of competent evidence of a nexus between the post 
service diagnosis of glaucoma of the left eye and service.  
While the veteran asserts that glaucoma of the left eye is 
related to service, he had made the same argument at the time 
of the January 1989 rating decision, and his current 
allegations do not provide a basis to reopen the claim for 
service connection for glaucoma of the left eye.  See id.; 
see also Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the 
January 1989 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for glaucoma of the left eye 
and, thus, cannot constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).  Accordingly, the petition to reopen 
such claim is denied.

B.  Glaucoma of the right eye

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for glaucoma of the right eye.  
The service medical records are silent for showing of a 
diagnosis of glaucoma of the right eye.  They do show, 
however, that the veteran complained of blurriness and 
complained of an eye strain; however, clinical evaluations of 
the eyes at those times that the veteran complained were 
normal.  

Following the veteran's discharge from service, the first 
diagnosis of glaucoma in the right eye is in 1996, which is 
17 years following the veteran's 1979 discharge from service.  
There was a showing in 1986 of increased pressure in the 
right eye, but even that finding was made seven years after 
the veteran's discharge from service.  No medical 
professional has attributed the diagnosis of glaucoma of the 
right eye to the veteran's service, to include the veteran's 
complaints that he got mud and dirt into his eyes during 
service when he was driving.  

While the veteran has attributed the diagnosis of glaucoma of 
the right eye to service, he has not been shown to have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for glaucoma of the right eye cannot be granted 
because he has not brought forth competent evidence of a 
nexus between the current diagnosis of such and service.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for glaucoma of the right eye, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

The petition to reopen the claim for service connection for 
glaucoma of the left eye is denied.

Service connection for glaucoma of the right eye is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



